Order, Supreme Court, New York County (Herman Cahn, J.), entered September 2, 2004, which granted plaintiffs motion for a preliminary injunction, unanimously affirmed, without costs.
In this action alleging breach of a noncompetition agreement made in connection with the sale by appellants of a certain segment of their business and goodwill to plaintiff, plaintiff in seeking a preliminary injunction adequately demonstrated a likelihood of success on the merits, irreparable injury in the absence of the sought relief, and a balance of the equities in its favor (see W.T. Grant Co. v Srogi, 52 NY2d 496, 517 [1981]). The evidence of the breaches alleged by plaintiff was of sufficient strength to warrant a finding that plaintiff was likely to succeed on the merits, notwithstanding any triable issues raised by appellants (see CPLR 6312 [c]; Frank May Assoc., Inc. v Boughton, 281 AD2d 673, 675 [2001]). We note as well that irreparable injury is presumed from the breach of a noncompetition agreement entered into to protect a buyer’s purchase of a business and accompanying goodwill (see Lund v Agmata Washington Enters., Inc., 190 AD2d 577 [1993]; Hay Group, Inc. v Nadel, 170 AD2d 398, 399 [1991]).
We have considered appellants’ remaining arguments and find them unavailing. Concur—Buckley, P.J., Tom, Saxe, Friedman and Sweeny, JJ. [See 7 Misc 3d 1008(A), 2004 NY Slip Op 51869(U) (2004).]